                 Case 20-12841-MFW              Doc 1020       Filed 09/15/21     Page 1 of 13

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801


In Re:                                                     Chapter: 11
YouFit Health Clubs, LLC
1350 E Newport Center Dr.
Suite 110
Deerfield Beach, FL 33442
 EIN: 46−5176607                                           Case No.: 20−12841−MFW




                                  ORDER SETTING STATUS CONFERENCE



IT IS ORDERED that a Status Conference will be held on 11/10/21, at 03:00 PM in the United States Bankruptcy
Court, 824 Market Street, 5th Floor, Courtroom #4, Wilmington, DE 19801. All parties are directed to attend either
in person or telephonically.


 Debtor's Counsel is required to attend the hearing.
 Trustee and/or Trustee's Counsel is required to attend the hearing.



Date: 9/13/21
                                                                                  Mary F. Walrath
                                                                                  Bankruptcy Judge




(VAN−460)
                            Case 20-12841-MFW                       Doc 1020            Filed 09/15/21              Page 2 of 13
                                                              United States Bankruptcy Court
                                                                   District of Delaware
In re:                                                                                                                 Case No. 20-12841-MFW
YouFit Health Clubs, LLC                                                                                               Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: admin                                                                 Page 1 of 12
Date Rcvd: Sep 13, 2021                                               Form ID: van460                                                            Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 15, 2021:
Recip ID                   Recipient Name and Address
db                    #+   YouFit Health Clubs, LLC, 1350 E Newport Center Dr., Suite 110, Deerfield Beach, FL 33442-7712
aty                    +   Eric J. Howe, Greenberg Traurig, 90 South Seventh Street, Suite 3500, Minneapolis, MN 55402-4106
aty                    +   Joshua H Eggnatz, Eggnatz Pascucci P.A., 7450 Griffin Road, Suite 230, Davie, FL 33314-4104
aty                    +   Nancy A. Peterman, Greenberg Traurig, LLP, 77 West Wacker Drive, Suite 3100, Chicago, IL 60601-4904
aty                    +   Nicholas E Ballen, Greenberg Traurig, 77 West Wacker Drive, Suite 3100, Chicago, IL 60601-4904

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 15, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 13, 2021 at the address(es) listed
below:
Name                               Email Address
Amanda R. Steele
                                   on behalf of Interested Party CH Realty VII/R Orlando Altamonte L.L.C. steele@rlf.com,
                                   rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Arlene L Coleman
                                   on behalf of Creditor Rhodes-Boone Partners LP acoleman@coleman-dempsey.com

Bradford J. Sandler
                                   on behalf of Creditor Committee Official Committee of Unsecured Creditors bsandler@pszjlaw.com
                          Case 20-12841-MFW                 Doc 1020           Filed 09/15/21             Page 3 of 13
District/off: 0311-1                                          User: admin                                                             Page 2 of 12
Date Rcvd: Sep 13, 2021                                       Form ID: van460                                                        Total Noticed: 5
Brendan Joseph Schlauch
                             on behalf of Interested Party CH Realty VII/R Orlando Altamonte L.L.C. schlauch@rlf.com,
                             rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Brian Rich
                             on behalf of Creditor Westwood Plaza LLC brich@bergersingerman.com,
                             rperez@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com

Brian Rich
                             on behalf of Creditor Committee Official Committee of Unsecured Creditors brich@bergersingerman.com
                             rperez@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com

Brian T. FitzGerald
                             on behalf of Creditor Hillsborough County Tax Collector fitzgeraldb@hillsboroughcounty.org
                             connorsa@hillsboroughcounty.org;stroupj@hillsboroughcounty.org

Camille J. Iurillo
                             on behalf of Creditor Juanita Aguilar ciurillo@iurillolaw.com abogert@iurillolaw.com;cwetherington@iurillolaw.com

Camille J. Iurillo
                             on behalf of Creditor CRP II-Horizon Park LLC ciurillo@iurillolaw.com,
                             abogert@iurillolaw.com;cwetherington@iurillolaw.com

Carey D. Schreiber
                             on behalf of Interested Party BGC Lender Rep LLC cschreiber@winston.com

Colin R. Robinson
                             on behalf of Attorney Berger Singerman LLP crobinson@pszjlaw.com

Colin R. Robinson
                             on behalf of Creditor Committee Official Committee of Unsecured Creditors crobinson@pszjlaw.com

Craig I. Kelley
                             on behalf of Creditor Polyglass U.S.A. Inc. bankruptcy@kelleylawoffice.com,
                             bankruptcy@kelleylawoffice.com;tina@kelleylawoffice.com;kristina@kelleylawoffice.com

Dana Quick
                             on behalf of Creditor Kireland Coral Terrace LLC dquick@bastamron.com, jdepina@bastamron.com;kjones@bastamron.com

Daniel N. Brogan
                             on behalf of Creditor Westwood Plaza LLC dbrogan@bayardlaw.com, kmccloskey@bayardlaw.com

David M. Klauder
                             on behalf of Interested Party JEM Investments Ltd. dklauder@bk-legal.com

Dennis A. Meloro
                             on behalf of Debtor YF Arizona LLC melorod@gtlaw.com
                             bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                             on behalf of Debtor YF Hancock LLC melorod@gtlaw.com,
                             bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                             on behalf of Debtor YF Sandalfoot LLC melorod@gtlaw.com,
                             bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                             on behalf of Debtor Three B-Fit LLC melorod@gtlaw.com,
                             bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                             on behalf of Debtor YF Olney LLC melorod@gtlaw.com,
                             bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                             on behalf of Debtor YF Riverdale LLC melorod@gtlaw.com,
                             bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                             on behalf of Debtor YF Gateway LLC melorod@gtlaw.com,
                             bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                             on behalf of Debtor YF Shelby LLC melorod@gtlaw.com,
                             bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                             on behalf of Debtor YF Gilbert LLC melorod@gtlaw.com,
                             bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                             on behalf of Debtor YF Dania Pointe LLC melorod@gtlaw.com
                    Case 20-12841-MFW                    Doc 1020           Filed 09/15/21               Page 4 of 13
District/off: 0311-1                                       User: admin                                                     Page 3 of 12
Date Rcvd: Sep 13, 2021                                    Form ID: van460                                                Total Noticed: 5
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor Five B-Fit LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Huntsville LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Cactus Village LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor You Fit Four LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Scottsdale LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Wellington LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Palm Bay LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor You Fit Five LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Deerfield LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF University Village LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Quail Roost LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor You Fit Seven LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YouFit LLC melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor You Fit Spa LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF New Port Richey LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Tamarac LLC melorod@gtlaw.com
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor South Florida Health and Fitness Inc. melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Lauderdale Lakes LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor Seven B-Fit LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YouFit Health Clubs LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor Lime Time LLC melorod@gtlaw.com,
                    Case 20-12841-MFW                  Doc 1020          Filed 09/15/21          Page 5 of 13
District/off: 0311-1                                     User: admin                                                      Page 4 of 12
Date Rcvd: Sep 13, 2021                                  Form ID: van460                                                 Total Noticed: 5
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Flagler LLC melorod@gtlaw.com
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Randallstown LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Thornton Plaza LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Lantana LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Shiloh LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Fulton Ranch LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Rockwell LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF North Lauderdale LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Lauderhill LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Margate LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Mesa LLC melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor You Fit Pinellas Park LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Largo Plaza LLC melorod@gtlaw.com
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Singleton LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Hialeah LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Kendall LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Venice LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Hialeah-Okeechobee Rd. LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Aurora LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Racetrack LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF North Port LLC melorod@gtlaw.com,
                    Case 20-12841-MFW                  Doc 1020         Filed 09/15/21           Page 6 of 13
District/off: 0311-1                                     User: admin                                                        Page 5 of 12
Date Rcvd: Sep 13, 2021                                  Form ID: van460                                                   Total Noticed: 5
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Mount Clare LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Suwanee LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Boynton Mall LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Loch Raven LLC melorod@gtlaw.com
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Mesquite LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Chandler South LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor Six B-Fit LLC melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor You Fit Enterprises LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Coral Way LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Gilbert South LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Hammock LLC melorod@gtlaw.com
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Lago Mar LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Oak Hill LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Bethany Towne Center LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Southaven LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Buford LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Glendale LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor Four B-Fit LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Spring Creek LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Hollywood LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Carrollwood LLC melorod@gtlaw.com,
                    Case 20-12841-MFW                 Doc 1020          Filed 09/15/21          Page 7 of 13
District/off: 0311-1                                    User: admin                                                       Page 6 of 12
Date Rcvd: Sep 13, 2021                                 Form ID: van460                                                  Total Noticed: 5
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF North Point LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Pompano LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Rhode Island LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Murrieta LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Noles LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Shea LLC melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Douglasville LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Lafayette Place LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Port Charlotte LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF West Valley LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Pine Island LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Bethanny LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Dunwoody LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Duluth LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF SE FLA LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Town Center LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Miami Gardens LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Parkland LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Coral Way II LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Killian LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF West Brandon LLC melorod@gtlaw.com,
                    Case 20-12841-MFW                 Doc 1020         Filed 09/15/21      Page 8 of 13
District/off: 0311-1                                    User: admin                                        Page 7 of 12
Date Rcvd: Sep 13, 2021                                 Form ID: van460                                   Total Noticed: 5
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor You Fit Cryoskin LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF East Fowler LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Miami 110th LLC melorod@gtlaw.com
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Greenacres LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Paradise Square LLC melorod@gtlaw.com
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Okeechobee LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor You Fit-Two LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Concord LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor You Fit-One LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor You Fit Nine LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Horizon LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Germantown LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Land O Lakes LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Ethan LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Gilbert North LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Weston LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Group A LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor You Fit Six LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF Unigold LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                          on behalf of Debtor YF West Cobb LLC melorod@gtlaw.com,
                          bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                              Case 20-12841-MFW                 Doc 1020          Filed 09/15/21             Page 9 of 13
District/off: 0311-1                                              User: admin                                                           Page 8 of 12
Date Rcvd: Sep 13, 2021                                           Form ID: van460                                                      Total Noticed: 5
                                 on behalf of Debtor You Fit Eight LLC melorod@gtlaw.com,
                                 bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                                 on behalf of Debtor You Fit-Three LLC melorod@gtlaw.com,
                                 bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                                 on behalf of Debtor YF Admin LLC melorod@gtlaw.com,
                                 bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                                 on behalf of Debtor YF Lynnwood LLC melorod@gtlaw.com,
                                 bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                                 on behalf of Debtor YF Pines Boulevard LLC melorod@gtlaw.com,
                                 bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Dennis A. Meloro
                                 on behalf of Debtor B-Fit Health Club LLC melorod@gtlaw.com,
                                 bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com

Donlin, Recano & Company, Inc.
                                 ljordan@donlinrecano.com

Eboney Cobb
                                 on behalf of Creditor Plano ISD ecobb@pbfcm.com rgleason@pbfcm.com;ecobb@ecf.inforuptcy.com

Eboney Cobb
                                 on behalf of Creditor Richardson ISD ecobb@pbfcm.com rgleason@pbfcm.com;ecobb@ecf.inforuptcy.com

Eboney Cobb
                                 on behalf of Creditor Crowley ISD ecobb@pbfcm.com rgleason@pbfcm.com;ecobb@ecf.inforuptcy.com

Eboney Cobb
                                 on behalf of Creditor Garland ISD ecobb@pbfcm.com rgleason@pbfcm.com;ecobb@ecf.inforuptcy.com

Eboney Cobb
                                 on behalf of Creditor City of Garland ecobb@pbfcm.com rgleason@pbfcm.com;ecobb@ecf.inforuptcy.com

Elihu Ezekiel Allinson, III
                                 on behalf of Creditor Selig Enterprises Inc. ZAllinson@SHA-LLC.com, ecf@williamdsullivanllc.com;hcoleman@sha-llc.com

Elisabeth Michaelle Bruce
                                 on behalf of Creditor United States/USAO elisabeth.m.bruce@usdoj.gov eastern.taxcivil@usdoj.gov

Ellen Slights
                                 on behalf of Creditor United States/USAO usade.ecfbankruptcy@usdoj.gov

Eric J. Monzo
                                 on behalf of Interested Party Members of Youfit Health Clubs LLC emonzo@morrisjames.com,
                                 wweller@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com

Erin K. Brignola
                                 on behalf of Interested Party Star2Star Communications LLC smattia@cooperlevenson.com, bclerk@cooperlevenson.com

Erin Powers Severini
                                 on behalf of Creditor Washington Prime Group Inc. eseverini@fbtlaw.com

Gregory W. Hauswirth
                                 on behalf of Creditor Puffin Management Inc. ghauswirth@leechtishman.com,
                                 dtomko@leechtishman.com;bankruptcy@leechtishman.com;challer@leechtishman.com

Hannah Mufson McCollum
                                 on behalf of U.S. Trustee U.S. Trustee hannah.mccollum@usdoj.gov

Helen Elizabeth Weller
                                 on behalf of Creditor Harris County et al. dallas.bankruptcy@lgbs.com, Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com

Helen Elizabeth Weller
                                 on behalf of Creditor Tarrant County dallas.bankruptcy@lgbs.com Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com

Helen Elizabeth Weller
                                 on behalf of Creditor Dallas County dallas.bankruptcy@lgbs.com Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com

Jason S. Levin
                                 on behalf of Interested Party Members of Youfit Health Clubs LLC jlevin@morrisjames.com,
                                 ddepta@morrisjames.com;slisko@morrisjames.com

Jeffrey C. Wisler
                                 on behalf of Creditor Life Insurance Company of North America jwisler@connollygallagher.com
                      Case 20-12841-MFW                  Doc 1020           Filed 09/15/21               Page 10 of 13
District/off: 0311-1                                        User: admin                                                         Page 9 of 12
Date Rcvd: Sep 13, 2021                                     Form ID: van460                                                    Total Noticed: 5
John H. Knight
                          on behalf of Interested Party Partridge Equity Group RBGroup@rlf.com

John P. Dillman
                          on behalf of Creditor Harris County et al. houston_bankruptcy@publicans.com

John R. Weaver, Jr.
                          on behalf of Interested Party Gator Argate Gainesville LLC jrweaverlaw@verizon.net,
                          DCrivaro@stark-stark.com;DMisener@stark-stark.com

John R. Weaver, Jr.
                          on behalf of Interested Party Gator Shelby Partners jrweaverlaw@verizon.net
                          DCrivaro@stark-stark.com;DMisener@stark-stark.com

John R. Weaver, Jr.
                          on behalf of Interested Party Gateway Retail Center jrweaverlaw@verizon.net
                          DCrivaro@stark-stark.com;DMisener@stark-stark.com

John R. Weaver, Jr.
                          on behalf of Interested Party Gator Flower Mound jrweaverlaw@verizon.net
                          DCrivaro@stark-stark.com;DMisener@stark-stark.com

John R. Weaver, Jr.
                          on behalf of Interested Party Gator Green Acres jrweaverlaw@verizon.net
                          DCrivaro@stark-stark.com;DMisener@stark-stark.com

John R. Weaver, Jr.
                          on behalf of Creditor Gator Investments jrweaverlaw@verizon.net DCrivaro@stark-stark.com;DMisener@stark-stark.com

John R. Weaver, Jr.
                          on behalf of Interested Party Gator Antione Partners jrweaverlaw@verizon.net
                          DCrivaro@stark-stark.com;DMisener@stark-stark.com

Joseph H Lemkin
                          on behalf of Interested Party Gator Argate Gainesville LLC jlemkin@stark-stark.com

Joseph H Lemkin
                          on behalf of Creditor Gator Investments jlemkin@stark-stark.com

Joseph H Lemkin
                          on behalf of Interested Party Gator Shelby Partners jlemkin@stark-stark.com

Joseph H Lemkin
                          on behalf of Interested Party Gator Antione Partners jlemkin@stark-stark.com

Joseph H Lemkin
                          on behalf of Interested Party Gateway Retail Center jlemkin@stark-stark.com

Joseph H Lemkin
                          on behalf of Interested Party Gator Flower Mound jlemkin@stark-stark.com

Joseph H Lemkin
                          on behalf of Interested Party Gator Green Acres jlemkin@stark-stark.com

Joseph M Mulvihill
                          on behalf of Interested Party YF FC Acquisition LLC bankfilings@ycst.com

Joseph M Mulvihill
                          on behalf of Interested Party BGC Lender Rep LLC bankfilings@ycst.com

Joseph M. Barry
                          on behalf of Interested Party Cortland Capital Market Services LLC bankfilings@ycst.com

Joseph M. Barry
                          on behalf of Interested Party Alter Domus (US) LLC bankfilings@ycst.com

Joseph M. Barry
                          on behalf of Interested Party BGC Lender Rep LLC bankfilings@ycst.com

Kenneth L. Baum
                          on behalf of Creditor BLDG-ICS OLNEY LLC kbaum@kenbaumdebtsolutions.com, ddipiazza@kenbaumdebtsolutions.com

Kevin J. Mangan
                          on behalf of Creditor Juanita Aguilar kevin.mangan@wbd-us.com
                          Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com

Kevin J. Mangan
                          on behalf of Creditor CRP II-Horizon Park LLC kevin.mangan@wbd-us.com,
                          Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com

Kevin J. Mangan
                          on behalf of Creditor Mosaic Oxbridge Owners LLC kevin.mangan@wbd-us.com,
                          Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
                        Case 20-12841-MFW                 Doc 1020           Filed 09/15/21            Page 11 of 13
District/off: 0311-1                                         User: admin                                                             Page 10 of 12
Date Rcvd: Sep 13, 2021                                      Form ID: van460                                                         Total Noticed: 5
Kevin M. Newman
                           on behalf of Creditor SITE Centers Corp. knewman@barclaydamon.com kmnbk@barclaydamon.com

Kevin M. Newman
                           on behalf of Creditor RPT Realty L.P. knewman@barclaydamon.com, kmnbk@barclaydamon.com

Klaus Peter Muthig, I
                           on behalf of Creditor Maricopa County Treasurer muthigk@mcao.maricopa.gov

Laurel D. Roglen
                           on behalf of Creditor RPT Realty L.P. roglenl@ballardspahr.com, carbonej@ballardspahr.com

Laurel D. Roglen
                           on behalf of Creditor WRI JT Northridge LP roglenl@ballardspahr.com, carbonej@ballardspahr.com

Laurel D. Roglen
                           on behalf of Creditor FRIT Cocowalk Owners LLC roglenl@ballardspahr.com, carbonej@ballardspahr.com

Laurel D. Roglen
                           on behalf of Creditor SCC Market Square LLC roglenl@ballardspahr.com carbonej@ballardspahr.com

Laurel D. Roglen
                           on behalf of Creditor FRIT Cocowalk Owner LLC roglenl@ballardspahr.com, carbonej@ballardspahr.com

Laurel D. Roglen
                           on behalf of Creditor Weingarten Realty Investors roglenl@ballardspahr.com carbonej@ballardspahr.com

Leslie C. Heilman
                           on behalf of Creditor WRI JT Northridge LP heilmanl@ballardspahr.com, carbonej@ballardspahr.com

Leslie C. Heilman
                           on behalf of Creditor SCC Market Square LLC heilmanl@ballardspahr.com carbonej@ballardspahr.com

Leslie C. Heilman
                           on behalf of Creditor FRIT Cocowalk Owner LLC heilmanl@ballardspahr.com, carbonej@ballardspahr.com

Leslie C. Heilman
                           on behalf of Creditor Weingarten Realty Investors heilmanl@ballardspahr.com carbonej@ballardspahr.com

Leslie C. Heilman
                           on behalf of Creditor RPT Realty L.P. heilmanl@ballardspahr.com, carbonej@ballardspahr.com

Linda Jackson
                           on behalf of Creditor Bindor Killian LLC ljackson@pardojackson.com, catheryne@pardojackson.com;llovell@pardojackson.com

Louis J. Rizzo, Jr.
                           on behalf of Creditor Jose Pacheco lrizzo@regerlaw.com mhalter@regerlaw.com

Marc Stephen Casarino
                           on behalf of Attorney Google LLC casarinom@whiteandwilliams.com debankruptcy@whiteandwilliams.com

Maria Aprile Sawczuk
                           on behalf of Creditor Polyglass U.S.A. Inc. marias@goldmclaw.com, marias@ecf.courtdrive.com

Marisa A. Terranova
                           on behalf of Interested Party Partridge Equity Group terranova@rlf.com
                           rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Megan Kenney
                           on behalf of Interested Party CH Realty VII/R Orlando Altamonte L.L.C. kenney@rlf.com,
                           rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Megan N. Harper
                           on behalf of Creditor City of Philadelphia/School District of Philadelphia megan.harper@phila.gov karena.blaylock@phila.gov

Melissa A. Martinez
                           on behalf of Creditor PDG America Shopping Centers LLC melissa.martinez@saul.com

Melissa A. Martinez
                           on behalf of Creditor Phillips Edison & Company melissa.martinez@saul.com

Melissa A. Martinez
                           on behalf of Creditor Lynnwood Place Station LLC melissa.martinez@saul.com

Melissa A. Martinez
                           on behalf of Creditor Shiloh Station LLC melissa.martinez@saul.com

Michael G. Busenkell
                           on behalf of Creditor Katherine Clelland mbusenkell@gsbblaw.com

Michael G. Busenkell
                           on behalf of Creditor Fay Ball mbusenkell@gsbblaw.com
                          Case 20-12841-MFW               Doc 1020           Filed 09/15/21            Page 12 of 13
District/off: 0311-1                                         User: admin                                                              Page 11 of 12
Date Rcvd: Sep 13, 2021                                      Form ID: van460                                                          Total Noticed: 5
Michael J. Niles
                             on behalf of Creditor Committee Official Committee of Unsecured Creditors mniles@bergersingerman.com
                             efile@bergersingerman.com;rperez@bergersingerman.com;efile@ecf.inforuptcy.com

Michael J. Niles
                             on behalf of Creditor Westwood Plaza LLC mniles@bergersingerman.com,
                             efile@bergersingerman.com;rperez@bergersingerman.com;efile@ecf.inforuptcy.com

Michelle E. Shriro
                             on behalf of Creditor 16 Bethany Station LLC mshriro@singerlevick.com, scotton@singerlevick.com

Monique Bair DiSabatino
                             on behalf of Creditor PDG America Shopping Centers LLC monique.disabatino@saul.com robyn.warren@saul.com

Monique Bair DiSabatino
                             on behalf of Creditor Phillips Edison & Company monique.disabatino@saul.com robyn.warren@saul.com

Monique Bair DiSabatino
                             on behalf of Creditor Shiloh Station LLC monique.disabatino@saul.com robyn.warren@saul.com

Monique Bair DiSabatino
                             on behalf of Creditor Lynnwood Place Station LLC monique.disabatino@saul.com robyn.warren@saul.com

Monique Bair DiSabatino
                             on behalf of Interested Party L2 Future Capital LLC monique.disabatino@saul.com, robyn.warren@saul.com

Neil E. McCullagh
                             on behalf of Interested Party Midlo Properties LLC nmccullagh@spottsfain.com,
                             eanderson@spottsfain.com;rchappell@spottsfain.com;jwest@spottsfain.com;kmoses@spottsfain.com

Peter Klaus Muthig
                             on behalf of Creditor Maricopa County Treasurer muthigk@mcao.maricopa.gov geiserr@mcao.maricopa.gov

Rachel B. Mersky
                             on behalf of Creditor Petinos LLC rmersky@monlaw.com

Rachel B. Mersky
                             on behalf of Creditor Kimco Realty Corporation rmersky@monlaw.com

Rachel B. Mersky
                             on behalf of Creditor Waste Management rmersky@monlaw.com

Reliable Companies
                             gmatthews@reliable-co.com

Rick S. Miller
                             on behalf of Creditor EBLR LLC rmiller@ferryjoseph.com, mstucky@ferryjoseph.com

Robert L. LeHane
                             on behalf of Creditor Regency Centers L.P. KDWBankruptcyDepartment@kelleydrye.com;MVicinanza@ecf.inforuptcy.com

Ronald E Gold
                             on behalf of Creditor Washington Prime Group Inc. rgold@fbtlaw.com
                             awebb@fbtlaw.com;eseverini@fbtlaw.com;bparker@fbtlaw.com

Ronald Mark Tucker
                             on behalf of Creditor Simon Property Group Inc. rtucker@simon.com, bankruptcy@simon.com

Scott Andron
                             on behalf of Creditor Broward County sandron@broward.org swulfekuhle@broward.org

Scott D. Cousins
                             on behalf of Creditor Carrollwood Partners LLC scott.cousins@cousins-law.com

Scott L. Fleischer
                             on behalf of Creditor RPT Realty L.P. sfleischer@barclaydamon.com

Scott L. Fleischer
                             on behalf of Creditor SCC Market Square LLC sfleischer@barclaydamon.com

Stacy L. Newman
                             on behalf of Interested Party Midlo Properties LLC snewman@ashby-geddes.com, ahrycak@ashbygeddes.com

Steven Thornton
                             on behalf of Creditor Blumin-Highpoint Ltd steve@mwtlaw.com

Steven J. Solomon
                             on behalf of Creditor Arena Shoppes LLLP steven.solomon@gray-robinson.com,
                             ana.marmanillo@gray-robinson.com;Amador.ruiz-baliu@gray-robinson.com

Susan E. Kaufman
                             on behalf of Creditor Washington Prime Group Inc. skaufman@skaufmanlaw.com
                         Case 20-12841-MFW                Doc 1020           Filed 09/15/21            Page 13 of 13
District/off: 0311-1                                         User: admin                                                          Page 12 of 12
Date Rcvd: Sep 13, 2021                                      Form ID: van460                                                      Total Noticed: 5
Susan E. Kaufman
                            on behalf of Creditor Simon Property Group Inc. skaufman@skaufmanlaw.com

Susan E. Kaufman
                            on behalf of Creditor Kireland Coral Terrace LLC skaufman@skaufmanlaw.com

Susan E. Kaufman
                            on behalf of Creditor Regency Centers L.P. skaufman@skaufmanlaw.com

Tara LeDay
                            on behalf of Creditor Denton County Texas bankruptcy@mvbalaw.com,tleday@ecf.courtdrive.com,alocklin@mvbalaw.com

Thomas Onder
                            on behalf of Creditor Gator Investments tonder@stark-stark.com ereid@stark-stark.com

U.S. Trustee
                            USTPRegion03.WL.ECF@USDOJ.GOV

Victor W. Newmark
                            on behalf of Creditor Petinos LLC vnewmark@evict.net

Victor W. Newmark
                            on behalf of Creditor 8725 LLC vnewmark@evict.net

Victoria A. Guilfoyle
                            on behalf of Creditor Jason Stross guilfoyle@blankrome.com

Victoria A. Guilfoyle
                            on behalf of Creditor Christy Berks-Stross guilfoyle@blankrome.com

Victoria A. Guilfoyle
                            on behalf of Creditor Rick Berks guilfoyle@blankrome.com

William D. Sullivan
                            on behalf of Creditor The Promenade Plaza Partnership wdsecfnotices@sha-llc.com

William F. Taylor, Jr.
                            on behalf of Creditor Florida Power & Light Company bankruptcydel@mccarter.com bankruptcydel@mccarter.com

William F. Taylor, Jr.
                            on behalf of Creditor TECO Peoples Gas System bankruptcydel@mccarter.com bankruptcydel@mccarter.com

William F. Taylor, Jr.
                            on behalf of Creditor Virginia Electric and Power Company d/b/a Dominion Energy Virginia bankruptcydel@mccarter.com
                            bankruptcydel@mccarter.com

William F. Taylor, Jr.
                            on behalf of Creditor Baltimore Gas And Electric Company bankruptcydel@mccarter.com bankruptcydel@mccarter.com

William F. Taylor, Jr.
                            on behalf of Creditor Salt River Project bankruptcydel@mccarter.com bankruptcydel@mccarter.com

William F. Taylor, Jr.
                            on behalf of Creditor Georgia Power Company bankruptcydel@mccarter.com bankruptcydel@mccarter.com

William F. Taylor, Jr.
                            on behalf of Creditor Tampa Electric Company bankruptcydel@mccarter.com bankruptcydel@mccarter.com


TOTAL: 252
